Citation Nr: 1047044	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-40 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for an anal fissure, 
polyps, and rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In March 2009, the Board denied the claims for service connection 
for a skin disorder and for an anal fissure, polyps, and rectal 
bleeding.  These denials were vacated pursuant to a March 2010 
joint motion of the Veteran and the VA General Counsel (herein 
"the parties").  The other claims were remanded, and the 
requested development and readjudication of those claims has been 
completed.  All claims are again before the Board.

The claims for service connection for a skin disorder and for an 
anal fissure, polyps, and rectal bleeding are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral hearing loss has not been 
shown to be etiologically related to service.

2.  The Veteran's claimed tinnitus has not been shown to be 
etiologically related to service.

3.  The competent evidence of record does not demonstrate that 
the Veteran has current and chronic TMJ dysfunction.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2010).

3.  TMJ dysfunction was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including bilateral hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Bilateral hearing loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Upon entry into service, in December 1965, the Veteran's pure 
tone thresholds (in decibels) were as follows (as converted from 
ASA to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
--
5
LEFT
20
15
15
--
5

An October 1969 audiometric test revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
0
LEFT
10
15
10
10
0

An May 1980 audiometric test revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
5
5
5
10
5

A periodic examination in May 1987 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
10
15
15
10
10

The claims file also includes an undated "automatic audiometer" 
report (AF Form 164).  It is not clear to which, if any, of the 
noted audiological reports this corresponds.

Subsequent to service, a March 1998 statement from a private 
audiologist indicates right ear mild high frequency sensorineural 
loss with excellent speech discrimination and left ear mild-to-
normal-to-moderate sensorineural loss with moderate speech 
discrimination.  In a March 2002 private medical statement, a 
doctor noted that the Veteran had reported problems including 
hearing loss "for the past few years."  He described noise 
exposure, primarily mowing grass at home; he also reported that 
he was frequently fairly close to noise in service but was never 
actively involved with aircraft.  The doctor rendered an 
impression of bilateral high tone sensorineural hearing loss "in 
keeping with some noise exposure along with presbycusis."

In January 2010, the Veteran underwent a VA audiological 
examination, with an examiner who reviewed the claims file and, 
in fact, reported the pertinent in-service audiological findings, 
as well as the audiological findings showing hearing loss 
beginning in March 1998.  During the examination, the Veteran 
reported in-service acoustic trauma (weapons fire and flight line 
noise) and described minimal civilian noise exposure.  The 
examination revealed pure tone thresholds above 40 decibels 
bilaterally, thus confirming a hearing loss disability under 
38 C.F.R. § 3.385.  The examiner noted that the claims file 
review showed normal hearing at the start of military service, 
with the exception of a mild loss in the left ear at 6000 Hertz 
(which is not addressed under 38 C.F.R. § 3.385).  No significant 
changes in hearing were noted during active duty, and all 
thresholds at the time of separation from service showed normal 
hearing bilaterally.  As hearing was normal at discharge, the 
examiner rendered the opinion that the current hearing loss was 
"less likely as not" due to acoustic trauma during service.

The Board notes that there is one minor error in the January 2010 
VA examination report that warrants discussion but does not 
warrant a reexamination.  The examiner referred to a "3/4/2000" 
private hearing test.  The claims file does not include a test 
from that date but does include testing results from March 4, 
2002 that correspond to the findings indicated in this report.  
It is accordingly readily apparent to the Board that the examiner 
considered the 2002 report but made only a minor typographical 
error in describing the findings from that report.  Moreover, the 
examiner gave no indication that her etiology opinion was 
dependent on the date of that report.  As such, the Board finds 
the January 2010 VA examination report to be fully adequate.

In analyzing the above evidence, the Board observes that there 
were no in-service hearing loss findings meeting the criteria of 
38 C.F.R. § 3.385 and that the opinion contained in the January 
2010 VA examination report does not support the Veteran's 
contentions.  The only evidence of record, in fact, supporting 
the Veteran's claims is his own lay opinion.  The Board does not 
doubt that the Veteran may have observed a diminishment in 
hearing concurrent with the reported in-service acoustic trauma.  
That notwithstanding, the Veteran has not been shown to possess 
the medical or audiological training, credentials, or expertise 
to ascertain that the specific thresholds for a hearing loss 
disability under 38 C.F.R. § 3.385 had been met at a specific 
time.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Because of this, the Veteran is 
not competent to ascertain the onset of a hearing loss 
disability, and his lay opinion, even if found credible, is of 
markedly less probative value than the January 2010 VA opinion.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and his claim must be denied.  38 U.S.C.A. § 5107(b).

III.  Tinnitus

As a preliminary matter, the Board notes that tinnitus has been 
defined by the United States Court of Appeals for Veterans Claims 
(Court) as a ringing, buzzing noise in the ears.  See YT v Brown, 
9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 
(1995) (citing Dorland's Illustrated Medical Dictionary  (27th 
ed. 1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson, is competent to testify as to the 
presence of the disorder.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

In this case, the Veteran's service treatment records are 
entirely negative for complaints of, or treatment for, tinnitus 
or any other symptomatology of the ears.  

The earliest medical evidence of record of tinnitus is from a 
March 2002 private medical statement, in which a doctor noted 
that the Veteran had reported problems including ringing of the 
ears "for the past few years."  He described noise exposure, 
primarily mowing grass at home; he also reported that he was 
frequently fairly close to noise in service but was never 
actively involved with aircraft.  The doctor rendered an 
impression of bilateral high tone sensorineural hearing loss "in 
keeping with some noise exposure along with presbycusis" but 
provided no further commentary as to tinnitus.  

During his January 2010 audiological examination, the Veteran 
reported tinnitus from acoustic trauma (weapons fire and flight 
line noise) and described minimal civilian noise exposure.  The 
examiner reviewed the claims file and found that there was no 
documentation of complaints of tinnitus while in the military.  
Accordingly, the examiner determined that it was "less likely as 
not" that tinnitus was due to acoustic trauma in service.  

Given this examination opinion, the Board notes that the only 
favorable evidence as to the claim for service connection for 
tinnitus is the Veteran's own lay opinion.  In his June 2005 
Notice of Disagreement, he asserted that he had suffered from 
tinnitus since being in the proximity of a hot water heater 
explosion in November 1970.  In view of Charles, the Veteran can 
provide competent lay contentions as to the onset of tinnitus.

The Board, however, finds that the Veteran's credibility as to 
tinnitus is in question.  The May 1980 in-service periodic 
examination revealed normal ears, and the Veteran was noted to 
deny "all other significant medical or surgical history."  
Similarly, the May 1987 period examination revealed normal ears, 
and the Veteran denied "any significant medical or surgical 
history since his last physical exam."  His now-reported history 
of tinnitus since 1970 is certainly inconsistent with these 
previous notations.  Moreover, when treated in March 2002, the 
treating doctor noted that the Veteran had reported problems 
including ringing of the ears only "for the past few years."  
In view of such manifest inconsistencies, the Veteran's 
contentions are not credible and are devoid of probative value, 
whereas the January 2010 VA examination opinion, based upon a 
claims file review, is highly probative evidence against the 
claim.

Overall, the preponderance of the evidence is against the claim 
for service connection for tinnitus, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).

IV.  TMJ

The Board has reviewed the Veteran's claims file and notes that a 
November 1987 TMJ evaluation report is included in the service 
treatment records.  At that time, he had a history of a click for 
several years that had become louder and more frequent in the 
past five months.  Upon examination, he denied TMJ pain on 
palpation.  The examiner noted presently normal range of motion, 
without pain, but also indicated that the disc location was 
likely normal but was "unsure."  Displacement was noted to be 
possible, and the Veteran was requested to return to the clinic 
if a problem recurred.  

Subsequent to service, the Veteran was noted to be treated for 
his "teeth bothering him" in May 1994.  The claims file also 
includes a September 2006 statement from Paul Mitsch, D.M.D., who 
cited prior dental treatment and "the suspicion" of TMJ 
involvement.  Dr. Mitsch noted that the Veteran had previously 
refused diagnostic procedures and deprogramming protection 
appliances to manage potential TMJ problems associated with 
sleep. Additionally, Dr. Mitsch stated that the Veteran was again 
approached about preventative treatment in relation to tooth 
damage and TMJ in September 2006.  In conclusion, Dr. Mitsch 
noted that, without definite imaging and other diagnostic tests 
to evaluate the condition of the Veteran's TMJ, no recommendation 
for treatment or comment on any diagnosis could be made.

A VA dental examination was conducted in January 2010, and the 
examiner reviewed the Veteran's medical records and described the 
November 1987 service treatment record.  Following a physical 
examination, the examiner noted that there was no loss of 
substance of the body of the mandible or maxilla.  The clinical 
impression was that the Veteran, because of his class 2 
malocclusion, had some joint sounds on the right side.  There was 
no TMJ disease, as evidenced by the lack of clinical changes of 
note either in 1987 or upon the current examination.  

VA subsequently received additional dental records from a private 
dentist in Augusta, Kansas.  Several of these records indicate 
that evaluation of the TMJ was recommended to determine why there 
was a click.  However, there was no indication of TMJ disease, 
nor was there any treatment dated subsequent to the January 2010 
VA examination.  The Board accordingly finds that the receipt of 
these treatment records does not, in and of itself, warrant a 
reexamination, particularly as the VA examiner addressed the 
source of the joint sounds.  

Overall, there is no competent evidence of record confirming a 
diagnosis of TMJ disease.  While the Board does not question the 
Veteran's reports of jaw or dental symptoms, the Veteran does not 
have the medical training, credentials, or expertise to determine 
that such symptoms are attributable to TMJ disease, as opposed 
to, for instance, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, or periodontal disease.  See 
38 C.F.R. § 3.381(a); see also Routen v. Brown, supra.

In the absence of a current disability, the preponderance of the 
evidence is against the claim for service connection for TMJ 
disease, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2004, prior to the 
date of the issuance of the appealed rating decision.  Any 
deficiencies of notification of VA's practices in assigning 
disability evaluations and effective dates for those evaluations 
are not prejudicial in this case; the Veteran's claims are being 
denied, and, accordingly, no disability evaluations or effective 
dates for those evaluations will be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained records 
corresponding to all treatment described by the Veteran.  
Additionally, as requested in the March 2009 remand, the Veteran 
was afforded VA examinations addressing the nature and etiology 
of the three disorders addressed above.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In the March 2009 remand, the Board requested that the VA 
audiological examiner review the claims file prior to the 
examination and concedes that the January 2010 examiner 
acknowledged that the claims file was not made available to her 
before the examination.  That notwithstanding, the introductory 
section of the examiner's report contains a complete exposition 
of the Veteran's prior audiological findings.  The examiner 
further confirmed a claims file review in rendering her etiology 
opinion.  It is accordingly apparent that the examiner had access 
to the claims file as of the time of the examination and fully 
considered the relevant evidence therein in reaching the 
requested etiology opinion.  The Board thus finds that there has 
been substantial compliance with the prior remand request as to 
ensure that there will be no prejudice to the Veteran in not 
affording him a further VA examination.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  In this regard, the Board that 
Stegall does not require "full" compliance or even "strict" 
compliance with the remand directive. It only requires 
"substantial compliance."  The Court has routinely affirmed 
Board decisions where it provides an explanation for any 
deviation in its remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for TMJ dysfunction is denied.




REMAND

In the March 2010 joint motion, the parties emphasized, in view 
of in-service treatment for skin and rectal problems and the 
Veteran's own lay contentions of current disabilities, that it 
was essential that he be afforded a VA medical examination 
addressing the question of whether it is at least as likely as 
not that his claimed skin rash and anal fissure, polyps, and 
rectal bleeding are etiologically related to service.  To date, 
no such examination has been conducted.  See 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA medical 
examination to address the nature and 
etiology of his claimed skin rash and anal 
fissure, polyps, and rectal bleeding.  The 
examiner must review the claims file in 
conjunction with this examination.

Based upon the claims file review, the 
examination findings, and the Veteran's 
reported symptomatology, the examiner must 
initially determine whether there exist 
current and chronic disabilities 
corresponding to the claimed skin rash and 
anal fissure, polyps, and rectal bleeding.  
For each diagnosed disability, the examiner 
must next provide an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disability is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be supported 
by a complete rationale in a typewritten 
report.

2.  Then, the claims for service connection 
for skin rash and an anal fissure, polyps, 
and rectal bleeding must be readjudicated.  
If the determination of either claim remains 
unfavorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


